ST. PAUL, J.
Plaintiff sues for the balance due him on the contract price of a certain reel oven built for account of defendant. The latter answers that the oven is improperly constructed and unserviceable, denies that it owes plaintiff anything, and prays in reconvention that he be condemned to return what was paid to him on account.
A great deal of testimony was taken, rambling, conflicting and full of interruptions and repetitions. But the general conclusion which we have reached therefrom is that the defective condition of the oven (by no means so seriipus as defendant contends) is due to the inferior quality of the materials furnished by the defendant and not to any- fault on the part of plaintiff in constructing the oven.
*403June 21, 1909.
The difficulty results chiefly from certain cast iron buckstays which are insufficient in size or strength to stand the strain which had to be placed upon them.
The District Judge saw and heard the witnesses and appointed disinterested experts to examine into the nature and extent of the defects and determine the cause thereof.
With all the evidence and the report of the experts before him, it was his conclusion that plaintiff was not at fault, and in that conclusion we concur.